Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO REQUEST FOR CONTINUED EXAMINATION (RCE)
Claims 1, 3-9, 11-16, 18-19, and 21-24 are pending and remain for further examination.

The New Grounds of Rejection
Applicant’s arguments and amendments with respect to the rejection(s) of claims 1, 3-9, 11-16, 18-19, and 21-24; and request for continued examination (RCE) filed on July 11, 2022 have been fully considered; therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new references.

Claim Rejections - 35 USC § 103
The text of those sections of title AIA  35 U.S.C. 103 code not included in this action can be found in a prior Office Action.

Claims 1, 8-9, 16, and 21-24 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Bhatti et al (U.S. Patent No. 8,200,837 B1) in view of Case et al (U.S. Patent No. 6,601,098 B1).

As to claim 1, Bhatti et al teach a computer-implemented method comprising: determining, by one or more processors, a performance value of a server in response to receiving at least one request to the server (figure 2 #32, column 8 line 44 to column 10 line 31, various load monitoring mechanisms to determine or monitor the load conditions, performance of the content server);
determining, by one or more processors, a response scale proportional to the determined performance value (column 6 line 55 to column 7 line 5, column 10 lines 32-59, determining a response (degraded content or full content) based on the desired load value),  wherein the higher the determined performance value, the larger a transmission data volume for the response scale (column 4 lines 44-66, when content server is NOT in overload condition, higher performance, the content files are accessed in the full content, the full content is bigger in size than adapted content);
determining, by one or more processors, a response strategy (a plan or a solution on how to handle responses based on various conditions) for the at least one request based on the determined performance value and determined response scale (column 7 lines 30-43, column 8 lines 23-63, under overload condition the response direct non-guaranteed requests to their degraded content file and column 10 lines 32-59, not overload condition the response direct guaranteed requests to their full content file); and
dynamically providing, by one or more processors, at least one response to the at least one request according to the determined response scale corresponding to the determined performance value (column 4 lines 5-33, column 6 line 55 to column 7 line 5, column 8 line 23 to column 9 line 3, fig. 2, responses from the content server based on load conditions, the responses are dynamic because the content server load condition is dynamic).
However, Bhatti et al do not teach that the response strategy scales transmission volume according to high medium and low volumes and truncates portions of data that are transmitted based on the determined performance value and the determined response scale.
Case et al teach a computer-implemented method comprising: determining, by one or more processors, a response strategy for the at least one request, wherein the response strategy scales transmission volume according to high medium and low volumes and truncates portions of data that are transmitted based on the determined performance value and the determined response scale (column 2 line 60 to column 3 line 16, determining the size of the content/information to be sent to the requested client based on network latency (transmission time) and bottleneck (data volume) according to high (eliminating video/image completely) medium (transform color images into gray scale images) low (sending with color images), which implies to the claimed invention).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatti in view of Case in order to determine a size of the content/information to be sent to the requested client based on bottleneck (data volume). One of ordinary skilled in the art would have been motivated because it would have reduced network bottleneck and improved overall response times by reducing network latency.

As to claim 8, Bhatti et al teach that the performance value is determined based on at least one of the following: a response time to a request, a network bandwidth, a percentage of memory usage, a central processing unit occupancy (column 8 lines 64-67: monitor utilization of the server machine) and an upload/download data rate (column 8 lines 45-63: one way of monitoring the load condition of the content server is to monitor the response time of the content server).

As to claims 9 and 16, they are also rejected for the same reasons set forth to rejecting claim 1 above, since claim 9 is merely an apparatus for the method of operations defined in the method claim 1 and claim 16 is a program product for the method of operations defined in the method claim 1, and also claims 9 and 16 do not teach or define any new limitations than above rejected claim 1.

As to claim 21, Bhatti et al teach that ensuring functionality based on current performance status, by one or more processors, by adjusting data transmission volume in the response to achieve basic service levels and service more users without causing server outages or downtime (column 6 lines 44-54, column 8 line 64 to column 9 line 37, response change when load condition change).

As to claim 22, Bhatti et al teach that reducing quality of responses to satisfy basic requirements of respective users to achieve basic service levels (column 6 line 55 to column 7 line 5, change quality of content based on the load conditions).

As to claim 23, Bhatti et al teach that in response to receiving multiple requests, optimizing, by one or more processors, performance response by generating a singular response for respective subgroups of the received multiple requests based on request and workload types (figure 1, column 4 lines 5-33, receiving multiple requests); and processing, by one or more processors, the singular response for a singular request of a respective subgroup; and ignoring, by one or more processors, other requests of the respective subgroup (figure 2, column 4 line 34 to column 6 line 7, process multiple requests and generating singular response).

As to claim 24, Bhatti et al teach that embedding information regarding the determined response scale into the at least one response (figure 4, column 5 line 33 to column 6 line 7, providing quality and size of content), wherein the embedded information includes text describing a limited number of items that are ranked by relevance along with an explanation for the limited number of items (figure 4, column 10 line 60 to column 11 line 30, providing quality and size of content through URL (same text format)).
Claims 3-6, 11-14, and 18-19 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Bhatti et al (U.S. Patent No. 8,200,837 B1) in view of Case et al (U.S. Patent No. 6,601,098 B1) as applied to claim1 above, and further in view of Borella et al (U.S. Patent No. 6,182,125 B2).

As to claim 3, Bhatti does not disclose the process of determining, by one or more processors, a level of the performance value and in response to the level of the determined performance value being low, determining, by the one or more processors, a response scale with low data volume only comprising text information.
Borella teaches the process of determining, by one or more processors, a level of the performance value and in response to the level of the determined performance value being low, determining, by the one or more processors, a response scale with low data volume only comprising text information (column 5 line 62 to column 6 line 49, Table 1: L>=500ms is high latency, low performance, in this case, only text information is sent).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatti in view of Borella in order to determine a response scale with low data volume only comprising text information based on the performance value. One of ordinary skilled in the art would have been motivated because it would have improved user perception of requested original content by dynamically sending an amount of electronic content based on a determined performance (Borella: column 2 lines 1-6 & 49-57).

As to claim 4, Bhatti does not disclose the process of determining, by one or more processors, a level of the performance value and in response to the level of the determined performance value being medium, determining, by the one or more processors, a response scale with data comprising text information and a certain number of images and videos.
Borella teaches the process of determining, by one or more processors, a level of the performance value and in response to the level of the determined performance value being medium, determining, by the one or more processors, a response scale with data comprising text information and a certain number of images and videos (column 5 line 62 to column 6 line 49, Table 1: 200<=L<=300ms>, medium performance, in this case, text and 3 graphical images are sent, other types of original content such as animation, audio, video, etc. is determined in a similar manner with cutoff latencies).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatti in view of Borella in order to determine a response scale with data comprising text information and a certain number of images and videos based on performance levels. One of ordinary skilled in the art would have been motivated because it would have improved user perception of requested original content by dynamically sending an amount of electronic content based on a determined performance levels (Borella: column 2 lines 1-6 & 49-57).


As to claim 5, Bhatti does not disclose the process of determining, by one or more processors, a level of the performance value and in response to the level of the determined performance value being high, determining, by the one or more processors, a response scale with data comprising text information, images, videos and advertisements.
Borella teaches the process of determining, by one or more processors, a level of the performance value and in response to the level of the determined performance value being high, determining, by the one or more processors, a response scale with data comprising text information, images, videos and advertisements (column 5 line 62 to column 6 line 49, Table 1: L<100ms, low latency, high performance, in this case, text and ALL 5 graphical images are sent, other types of original content such as animation, audio, video, etc. is determined in a similar manner with cutoff latencies).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatti in view of Borella in order to determine a response scale with data comprising text information, images, videos and ads based on performance levels. One of ordinary skilled in the art would have been motivated because it would have improved user perception of requested original content by dynamically sending an amount of electronic content based on a determined performance levels (Borella: column 2 lines 1-6 & 49-57).



As to claim 6, Bhatti does not disclose embedding, by one or more processors, information regarding the determined response scale into the response, wherein the embedded information is comprised of data associated with a current performance of the server.
Borella teaches embedding, by one or more processors, information regarding the determined response scale into the response, wherein the embedded information is comprised of data associated with a current performance of the server (column 6 line 60 to column 7 line 5, column 7 lines 47-51, graphical images are sent with progressive image compression scheme, which is used to send a determined amount of electronic content based on a current performance of the server).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatti in view of Borella in order to embed information regarding the determined response scale into the response based on a current performance of the server. One of ordinary skilled in the art would have been motivated because it would have improved user perception of requested original content by dynamically sending an amount of electronic content based on a current performance of the server (Borella: column 2 lines 1-6 & 49-57).

As to claims 11-14 and 18-19, they are also rejected for the same reasons set forth to rejecting claims 3-6 above, since claims 11-14 are merely an apparatus for the method of operations defined in the method claims 3-6 and claims 18-19 are a program product for the method of operations defined in the method claims 3-5, and also claims 11-14 and 18-19 do not teach or define any new limitations than above rejected claims 3-6.

Claims 7 and 15 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Bhatti et al (U.S. Patent No. 8,200,837 B1) in view of Case et al (U.S. Patent No. 6,601,098 B1) as applied to claim1 above, and further in view of Watanabe et al (U.S. Patent Application Publication No. 2013/0124683 A1).

As to claim 7, Bhatti does not disclose in response to the determined performance value being below a threshold, identifying, by one or more processors, identical requests from the at least one request; and generating, by one or more processors, a response for one of the identical requests; and distributing, by one or more processors, the response to each of the identical requests.
Watanabe teaches that in response to the determined performance value being below a threshold, identifying, by one or more processors, identical requests from the at least one request; and generating, by one or more processors, a response for one of the identical requests; and distributing, by one or more processors, the response to each of the identical requests (figure 9, par. 0086, identical requests have exceeded a given threshold (low performance), response has to broadcast for more than one requestor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatti in view of Watanabe in order to generate a response for the identical requests and broadcast the response. One of ordinary skilled in the art would have been motivated because it would have improved system efficiency and utilization to serve more than one clients (requesters) (Watanabe: par. 0007).

As to claim 15, it is also rejected for the same reasons set forth to rejecting claims 7. & 23 above, since claim 15 is merely an apparatus for the method of operations defined in the method claims 7 & 23, and also claim 15 does not teach or define any new limitations than above rejected claims 7 & 23.

Response to Arguments
Applicant’s amendments and arguments with respect to claims 1, 3-9, 11-16, 18-19, and 21-24 filed on July 11, 2022 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claims 1, 3-9, 11-16, 18-19, and 21-24).

Additional Reference
The examiner as of general interest cites the following reference.
a. 	Kodama et al, U.S. Patent Application Publication No.2017/0308317 A1.




Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453
                                                                                                                                                                                            July 20, 2022